Citation Nr: 0403074	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-09 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Haglund's deformity 
and Achilles tendinitis of the left foot.

2.  Entitlement to service connection for eye disability.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1969 to February 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

After reviewing the record, the Board finds that the only 
issue which is ripe for a decision on the merits is 
entitlement to service connection for Haglund's deformity and 
Achilles tendinitis of the left foot.  The issues of 
entitlement to service connection for eye disability, heart 
disease, hypertension, and diabetes mellitus require further 
development and are the subjects of a remand following the 
decision.  

In June 2003, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  During that hearing, the 
veteran raised contentions to the effect that he is entitled 
to VA compensation benefits under 38 U.S.C.A. § 1151 for the 
veteran's left foot and heel disability.  That claim has not 
been certified to the Board on appeal nor has it otherwise 
been developed for appellate purposes.  Therefore, the Board 
has no jurisdiction over that claim and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2003).  It is, however, referred to the 
RO for appropriate action.
FINDING OF FACT

The veteran's Haglund's deformity and Achilles tendinitis of 
the left foot were first manifested many years after his 
separation from service and there is no competent evidence 
that it is anyway related thereto.


CONCLUSION OF LAW

The veteran's Haglund's deformity and Achilles tendinitis of 
the left foot are not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
Haglund's deformity and Achilles tendinitis of the left foot.  

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A.  
In part, the VA has a duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  By virtue of information sent to the 
veteran in the Statement of the Case (SOC) and in letters, 
dated in December 2001 and December 2002, the veteran and his 
representative were so notified.  Indeed, the SOC sets forth 
provisions of 38 C.F.R. § 3.159.  Those provisions informed 
the veteran of what evidence and information VA would obtain 
for him, with specific references to such materials as 
government reports and medical records.  The letter of 
December 2002 included an explanation of what information and 
evidence VA needed from the veteran, noting specifically that 
the veteran should inform VA about any medical treatment he 
had received for the claimed disabilities.  In addition the 
December 2002 letter included an explanation of what VA would 
do to assist the veteran, with specific references to 
obtaining medical records, employment records, and records 
from other Federal agencies.   See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in December 2001 and 
January 2002, the RO requested records reflecting the 
veteran's treatment at the VA Medical Centers (MC's) in 
Oklahoma City, Oklahoma, and Alexandria, Louisiana, 
respectively.  In January 2002, the RO also requested such 
records from the VAMC's in New Orleans and Shreveport, 
Louisiana.  In February 2002, the RO requested the veteran's 
service medical records, as well as records reflecting his 
treatment by M. B., M.D.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
records reflecting treatment at the Oklahoma City and 
Alexandria VAMC's from July 1999 through December 2001; 
records from M. B., M.D., reflecting the veteran's treatment 
from December 1991 through January 1998; a report from G. L. 
W., M.D., dated in August 2001; a report from the Oklahoma 
Heart Hospital, reflecting the veteran's treatment in October 
2002; and the transcript of the veteran's hearing held at the 
RO in June 2003.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim of entitlement to service connection for Haglund's 
deformity and Achilles tendinitis of the left foot.  In fact, 
it appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, it should be noted that he has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support that issue.  
As such, there is no reasonable possibility that further 
development would unearth any additional relevant evidence.  
Indeed, such development would serve no useful purpose and, 
therefore, need not be performed in order to meet the 
requirements of the VA's duty to assist the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, adjudication of this appeal, 
without referral to the RO for further development poses no 
threat of harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the evidence is negative for any complaints or 
clinical findings of left foot disability in service.  Foot 
pain was first clinically reported in February 2001.  
Ultimately, the diagnosis was Haglund's deformity and 
Achilles tendinitis of the left foot.  During foot surgery in 
August 2001, it was noted that the veteran had a three year 
history of left foot pain.  Such evidence suggests that the 
veteran's left foot disability was first manifested many 
years after his release from active duty.  While that fact 
alone is not dispositive of the issue, there is no competent 
evidence that the veteran's left foot disability is in any 
way related to service.  The only reports to the contrary 
come from the veteran.  As a layman, however, he is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, without more, his opinion 
cannot be considered competent evidence to support a grant of 
service connection.  To that extent, the appeal is denied. 


ORDER

Entitlement to service connection for the veteran's Haglund's 
deformity and Achilles tendinitis of the left foot is denied.


REMAND

As noted above, the veteran also seeks entitlement to service 
connection for diabetes, eye disability, heart disease, and 
hypertension.  During his hearing and in documents received 
by the RO in October 2001 (VA Form 21-4138) and November 2002 
(VA Form 21-526), he claimed that his diabetes had its onset 
as the result of disease or injury in service and that his 
eye disability, heart disease, and hypertension were all the 
result of that disorder.  38 C.F.R. § 3.310(a) (2003); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

During his hearing on appeal, the veteran presented evidence 
that due to cardiovascular disease and diabetes mellitus, he 
was receiving disability benefits from the Social Security 
Administration.  The award letter, medical records, and 
supporting documentation have not been associated with the 
claims folder.

By law, certain diseases, such as Type II diabetes (also 
known as Type II diabetes mellitus or adult onset diabetes), 
are presumed to be the result of exposure to herbicides, such 
as Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2003).  To date, that presumption has applied to 
veterans who served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2003).  

Recently, however, the VA received a listing from the Defense 
Department (DoD) of locations outside of Viet Nam where Agent 
Orange was used or tested over a number of years.  This 
included significant information regarding the use of Agent 
Orange from April 1968 through July 1969 along the 
demilitarized zone in Korea.  DoD defoliated the fields of 
fire between the front line defensive positions and the south 
barrier fence.  The size of the treated area was a strip 151 
miles long and up to 350 yards wide from the fence to north 
of the "civilian control line."  There is no indication that 
herbicide was sprayed in the DMZ itself.

Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate that effects 
of spraying were sometimes observed as far as 200 meters down 
wind.  Units in the area during the period of use included 
elements of the 7th Infantry Division.  

A review of the veteran's personnel records (DA 20) discloses 
that he was in Korea from June to August 1969 and that he was 
a radio telephone operator assigned to Headquarters and 
Headquarters Company, 2nd Battalion, 32nd Infantry, 7th 
Infantry Division.  To date, however, the veteran's claim has 
not been developed to determine whether he was, in fact, 
exposed to herbicides in Korea.

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for diabetes mellitus, eye disability, 
heart disease, and hypertension.  Accordingly, the case is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The following actions are to be 
performed:

1.  Through official channels, such as 
the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, request 
copies of the veteran's service personnel 
records, including, but not limited to, 
copies of his duty/unit assignment orders 
and copies of his enlisted efficiency 
reports.  A failure to respond or 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.

2.  Then, through official channels, such 
as the service department, ascertain the 
location of the veteran's unit(s) in 
Korea and whether that unit(s) was 
exposed to a herbicide agent, such as 
Agent Orange.  A failure to respond or 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.

3.  Contact the Social Security 
Administration and obtain an up- to-date 
status report on the veterans disability 
benefits.  This should include, but is 
not limited to, a copy of the original 
award letter, a list of the disabilities 
upon which the benefits are based, and 
copies of all medical evidence used to 
support the original award, as well as 
those used to support the continuation of 
that award.  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder. 

4.  When the requested actions have been 
completed, ensure that the VA has met its 
statutory duty to assist the veteran in 
the development of his claim.  In 
particular, ensure that any indicated VA 
examinations are scheduled.  Then, 
readjudicate the issues of entitlement to 
service connection for diabetes, heart 
disease, hypertension, and eye 
disability.  In so doing, ensure that 
consideration is given to the veteran's 
claim that his heart disease, 
hypertension, and eye disability are 
proximately due to or the result of his 
diabetes.  38 C.F.R. § 3.310(a) (2003); 
see also, Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded for further development.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999).  The veteran need take 
no action until he is notified.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



